Name: Commission Implementing Regulation (EU) 2015/588 of 14 April 2015 amending Implementing Regulation (EU) No 470/2014 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of solar glass originating in the People's Republic of China
 Type: Implementing Regulation
 Subject Matter: competition;  international trade;  chemistry;  trade;  Asia and Oceania
 Date Published: nan

 15.4.2015 EN Official Journal of the European Union L 98/6 COMMISSION IMPLEMENTING REGULATION (EU) 2015/588 of 14 April 2015 amending Implementing Regulation (EU) No 470/2014 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of solar glass originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Articles 9(4) and 14(1), Whereas: (1) On 13 May 2014 the Commission adopted Implementing Regulation (EU) No 470/2014 (2) (the Regulation imposing definitive anti-dumping duties) and Implementing Regulation (EU) No 471/2014 (3) (the Regulation imposing definitive countervailing duties). (2) Under the Regulation imposing definitive anti-dumping duties, the dumping margin for cooperating non-sampled companies was determined to be 84,7 % (4). The injury elimination level applicable to these companies was determined at 36,5 % (5). (3) Three of these companies did not cooperate in the parallel anti-subsidy investigation and for that reason their definitive anti-subsidy duty rate was determined at 17,1 % (6). The companies concerned are:  Henan Ancai Hi-Tech Co., Ltd,  Henan Succeed Photovoltaic Materials Corporation, and  Zibo Jinxing Glass Co. Ltd. (4) Pursuant to recital 167 of the Regulation imposing definitive anti-dumping duties, in parallel investigations where the subsidy margins are lower than the injury elimination level, the definitive anti-subsidy duty should be imposed at the level of the established subsidy margins and the definitive anti-dumping duty should be imposed up to the relevant injury elimination level. (5) On that basis, for the three companies that cooperated in the anti-dumping investigation but did not cooperate in the parallel anti-subsidy investigation, the rate at which the anti-dumping and the anti-subsidy duties should be imposed should be set as follows: Company Subsidy margin Dumping margin Injury elimination level Countervailing (anti-subsidy) duty Anti-dumping duty Other cooperating companies in the anti-dumping investigation, but not in the parallel anti-subsidy investigation 17,1 % 84,7 % 36,5 % 17,1 % 19,4 % (6) It follows that recital 167 of the Regulation imposing definitive anti-dumping duties should also contain the information about the three companies as presented in the preceding recital. (7) It also follows that Article 1(2) of the Regulation imposing definitive anti-dumping duties should be amended accordingly. (8) If the amount of any duties paid or entered into the accounts in accordance with Article 1(2) of the Regulation imposing definitive anti-dumping duties exceeds those due under the present Regulation, that amount should be repaid or remitted. Similar applies to the provisional duties definitively collected under Article 2 of the same Regulation. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EC) No 1225/2009, HAS ADOPTED THIS REGULATION: Article 1 The table in Article 1(2) of Implementing Regulation (EU) No 470/2014 shall be replaced with the following table: Company Anti-dumping duty TARIC additional code Xinyi PV Products (Anhui) Holdings Ltd 36,1 % B943 Zhejiang Hehe Photovoltaic Glass Technology Co., Ltd 9,1 % B944 Zhejiang Jiafu Glass Co., Ltd; Flat Solar Glass Group Co., Ltd; Shanghai Flat Glass Co., Ltd 29,3 % B945 Henan Yuhua New Material Co., Ltd 0,4 % B946 Other cooperating companies listed in Annex I, but not listed in Annex I to Commission Implementing Regulation (EU) No 471/2014 (7) 19,4 % Other cooperating companies listed in Annex I 24,1 % All other companies 25,0 % B999 Article 2 1. The amount of duties paid or entered into the accounts under Article 1 or 2 of Implementing Regulation (EU) No 470/2014 and which exceeds those as established in accordance with Article 1 of this Regulation, shall be repaid or remitted. 2. Repayment and remission shall be requested from national customs authorities in accordance with applicable customs legislation within a period as set out in Article 236(2) of Council Regulation (EEC) No 2913/92 (8). Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply retroactively as from 15 May 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) Commission Implementing Regulation (EU) No 470/2014 of 13 May 2014 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of solar glass originating in the People's Republic of China (OJ L 142, 14.5.2014, p. 1). (3) Commission Implementing Regulation (EU) No 471/2014 of 13 May 2014 imposing definitive countervailing duties on imports of solar glass originating in the People's Republic of China (OJ L 142, 14.5.2014, p. 23). (4) See recitals 60 and 167 of the Regulation imposing definitive anti-dumping duties. (5) See recital 167 of the Regulation imposing definitive anti-dumping duties. (6) See Article 1 of the Regulation imposing definitive countervailing duties. (7) Commission Implementing Regulation (EU) No 471/2014 of 13 May 2014 imposing definitive countervailing duties on imports of solar glass originating in the People's Republic of China (OJ L 142, 14.5.2014, p. 23). (8) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1).